Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Lawrence Teague on 2/24/2021.
The application has been amended as follows:
IN THE CLAIMS:
Claim 17 (currently amended). The method of claim 14, wherein said mb-OB3b comprises of the following structure (VI)
 
    PNG
    media_image2.png
    659
    642
    media_image2.png
    Greyscale

wherein Y is selected from Zn(I), Zn(II), Cu(I) and Cu(II);
or said mb_SB2 comprises of the following structure (VII)

    PNG
    media_image3.png
    32
    32
    media_image3.png
    Greyscale
 
    PNG
    media_image3.png
    32
    32
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    236
    397
    media_image4.png
    Greyscale

wherein Y is selected from Zn(I), Zn(II), Cu(I) and Cu(II).

Claim 44 (Currently Amended). The method of claim 43, wherein said mb-SB2 has the formula (V) 

    PNG
    media_image5.png
    155
    603
    media_image5.png
    Greyscale
                                                                                                                                                                                                                                       
                        
    PNG
    media_image6.png
    202
    616
    media_image6.png
    Greyscale
        
                                                                                                      

                                                                                                                                      (V).
Claim 45 (Previously presented). The method of claim 34, wherein said mb-SB2 comprises or consists of the following structure (VII)

    PNG
    media_image4.png
    236
    397
    media_image4.png
    Greyscale

	wherein Y is selected from Zn(I), Zn(II), Cu(I) and Cu(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 02/2021